Case 2:20-cv-02576-CCC-MF Document 47 Filed 12/30/20 Page 1 of 1 PageID: 593
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com




                                                  December 30, 2020

VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: Merck Sharp & Dohme B.V., et al. v. Aurobindo Pharma USA, Inc., et al.,
               Civil Action No. 20-2576 (CCC) (MF) (CONSOLIDATED)

Dear Judge Falk:

        This firm represents Plaintiffs Merck Sharp & Dohme B.V. and Organon USA Inc.
(collectively, “Plaintiffs”) in the above-referenced matter.

        We write pursuant to Local Civil Rule 101.1(c)(5) to respectfully request that the Court
approve the withdrawal of Lauren Abendshien as pro hac vice counsel for Plaintiffs. Ms.
Abendshien was admitted pro hac vice by this Court’s June 30, 2020 Order (ECF No. 14).
Plaintiffs will continue to be represented by the law firms of Gibbons P.C., Jones Day, and
Goldman Ismail Tomaselli Brennan and Baum LLP in this action.

       If Your Honor approves, we respectfully request that Your Honor “So Order” this letter
and have it filed on the docket. We thank the Court for its time and attention to this matter.

                                                  Respectfully submitted,


                                                  s/ William P. Deni, Jr.
                                                  William P. Deni, Jr.

cc: All counsel of record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
